--------------------------------------------------------------------------------

Exhibit 10.1



[Company Letterhead]


September 4, 2020


Mr. Felipe A. Athayde
5234 La Gorce Drive
Miami Beach, FL 33140


Dear Felipe:


We are pleased to offer you employment with Regis Corporation (the “Company”) as
Chief Executive Officer and President. You will report directly to the Board of
Directors of the Company. If you choose to accept this offer, your employment
will commence as soon as reasonably practicable following the date hereof, but
your employment will be required to commence no later than October 5, 2020 (the
“Start Date”).




1.
Duties/Location. Commencing on the Start Date, you will have the duties,
responsibilities, and authority customarily held by the chief executive officer
of a publicly traded corporation. You shall devote your full working time to
your duties hereunder; provided that you may (i) serve on civic or charitable
boards or engage in charitable activities without remuneration therefor, (ii)
serve on “for profit” boards, with the prior consent of the Board of Directors
of the Company (the “Board”) and (iii) manage your personal investments (so long
as such investment activities are of a passive nature), provided that such
activities in subsections (i), (ii) and (iii) do not, individually or in the
aggregate, (A) conflict materially with the performance of your duties under
this letter agreement, (B) conflict with the your fiduciary duties to the
Company, or (C) result in a breach of the restrictive covenants to which you are
bound. Your principal place of employment will be in the Minneapolis, Minnesota
metropolitan area and you shall relocate to such area no later than the first
anniversary of the Start Date. You understand and agree that you may be required
to travel from time to time as necessary to perform your duties for the Company.





2.
Base Salary. You will be paid a base salary at an annual rate of $700,000 (“Base
Salary”), payable in accordance with the Company’s payroll practices for
executives. Your Base Salary is subject to review by the Compensation Committee
of the Board (“Committee”) and may be increased but not decreased (other than as
provided in the definition of Good Reason).





3.
Annual Bonus. During the period of your employment, you shall be eligible for a
cash bonus under the Regis Corporation Short Term Incentive Plan (the “STIP”)
for each fiscal year, with an annual target payout equal to 125% of your Base
Salary and a maximum payout of 225% of your Base Salary. Your annual bonus for
fiscal year 2021 shall be pro-rated based on the number of days you are employed
by the Company for such fiscal year. Payment of any earned annual bonus shall be
made in accordance with the terms and conditions of the STIP (and the Company’s
Senior Executive Severance Policy, if applicable). You will be eligible to
participate in the Regis Corporation Stock Purchase and Matching RSU Program in
accordance with the terms and conditions of such program.





4.
Sign-On Bonus. Within thirty (30) days following the Start Date, you shall
receive a lump sum cash payment equal to $2,500,000. If you resign from the
Company without Good Reason (as defined below) or your employment is terminated
by the Company for Cause (as defined below), in each case, prior to the first
(1st) anniversary of the Start Date, you shall repay to the Company within
thirty (30) days following such resignation or termination, an amount equal to
$2,500,000 multiplied by the fraction, the numerator of which is the number of
days remaining until such first anniversary of the Start Date and the
denominator of which is 365.



1

--------------------------------------------------------------------------------

 
[Company Letterhead]
 


5.
Equity Awards. On the Start Date, you will be granted the equity awards
described below. These awards will be subject to the Company’s 2018 Long Term
Incentive Plan (“LTIP”) and the award agreements governing such awards, which
will contain the terms below. In the event that any awards cannot be granted
pursuant to the terms of the LTIP, such awards will be granted under the
“inducement grant” exception under the rules of the NYSE, on terms and
conditions substantially comparable to the terms of the LTIP.



Performance-Based Option Grant


You will be granted non-qualified stock options to purchase 1,100,000 shares of
common stock of the Company (“Shares”) (which amount is based on a Black-Scholes
or similar option pricing model, as determined by the Committee, as of the date
hereof) (“Performance Options”). The exercise price of the Performance Options
will be the closing price of a Share on the grant date of the Performance
Options. The Performance Options will be subject to both a service-based vesting
condition and performance-based vesting condition. The service-based vesting
condition will be satisfied on the fourth (4th) anniversary of the Start Date,
subject to your continued employment on such date. The performance-based vesting
condition will be satisfied on the date the volume-weighted average closing
price per Share equals or exceeds 150% of the closing price per Share on the
trading day immediately preceding the announcement of your employment with the
Company, subject to your continued employment on such date and provided that
such date occurs prior to the fifth (5th) anniversary of the Start Date. If,
after the fourth (4th) anniversary of the Start Date, your employment is
terminated by the Company without Cause, you resign for Good Reason, or your
employment is terminated as a result of your death or Disability (as defined in
the LTIP), and the performance-based vesting condition has not been satisfied
prior to such termination, the Performance Options shall remain outstanding and
eligible to satisfy the performance-based vesting condition until the fifth
(5th) anniversary of the Start Date. In the event your employment is terminated
as a result of your death or Disability following the first (1st) anniversary of
the Start Date, a pro-rated portion of the Performance Options, based on the
number of days you are employed by the Company during the four-year
service-vesting period, shall either (i) vest as of the date of such termination
if the performance-based vesting condition was satisfied prior to the date of
such termination or (ii) remain outstanding and eligible to satisfy the
performance-based vesting condition for one (1) year following the date of such
termination.


Restricted Stock Unit Grant


You will be granted restricted stock units with a grant date value, based on the
closing price of a Share on the trading day immediately prior to the
announcement of your employment with the Company, equal to $2,500,000 (the
“Sign-On RSUs”). The Sign-On RSUs will be eligible to vest on the first (1st)
anniversary of the Start Date, subject to your continued employment on such
date. If your employment is terminated by the Company without Cause, you resign
for Good Reason or your employment terminates as a result of your death or
Disability, in each case, prior to the first (1st) anniversary of the Start
Date, the Sign-On RSUs shall fully vest as of the date of such termination. In
the event that you resign without Good Reason prior to the first (1st)
anniversary of the Start Date, a pro-rata portion of the Sign-On RSUs will vest
as of the date of your termination of employment, based on the number of days
you are employed by the Company during the vesting period.


2

--------------------------------------------------------------------------------

 
[Company Letterhead]
 

Matching Option Grant


You will be granted non-qualified stock options to purchase a number of Shares
equal to the number of Sign-On RSUs granted to you (the “Matching Options”). The
exercise price of the Matching Options will be the closing price of a Share on
the grant date of the Matching Options. The Matching Options will vest on the
fourth (4th) anniversary of the Start Date, subject to your continued employment
on such date. If prior to the fourth (4th) anniversary of the Start Date, you
sell or transfer any of the Shares acquired in connection with the settlement of
the Sign-On RSUs (other than in connection with the net settlement of the
Sign-On RSUs), a corresponding number of Matching Options will be forfeited. If
your employment terminates for any reason other than by the Company for Cause
following the second (2nd) anniversary of the Start Date and prior to the fourth
(4th) anniversary of the Start Date, a pro-rated number of Matching Options
outstanding as of the date of such termination (after taking into account any
Matching Options that have been forfeited) shall vest as of the date of such
termination, based on the number of days employed by the Company during the
vesting period.


The awards agreements documenting the Performance Options, Sign-On RSUs and
Matching Options will be provided to you as promptly as practicable following
the date of this letter agreement but no later than thirty (30) days following
the date hereof.




6.
Relocation Benefits. The Company will reimburse you for reasonable and
documented out-of-pocket expenses incurred by you in connection with your
relocation to the Minneapolis, Minnesota area, including for temporary housing
in the Minneapolis, Minnesota area for up to the twelve (12) months following
the Start Date, up to an aggregate amount of $150,000, and in accordance with
the Company’s relocation policy. Such reimbursement shall be paid in calendar
year 2021.





7.
Employee Benefits. You will be eligible to participate in executive level
perquisites and employee benefit plans and programs generally available to other
senior executives of the Company, subject to the terms and conditions of such
plans and programs. A summary of the Company’s current benefit plans and
programs has been provided to you.





8.
Expense Reimbursement. The Company will reimburse you for expenses incurred in
connection with the performance of your duties for the Company in accordance
with the Company’s Business Travel & Entertainment Policy.





9.
Company Policies. As an executive of the Company, you are required to comply
with the Company’s standard policies and procedures including, the Code of
Business Conduct and Ethics, and Policy on Insider Trading.





10.
Additional Agreements. As a condition to your employment with the Company, you
shall execute the Non-Compete, Non-Disclosure, Non-Solicitation and Non-Hire
Agreement attached hereto as Exhibit B and the Arbitration Agreement attached
hereto as Exhibit C.





11.
Termination of Employment. You will be employed by the Company “at-will”, which
means that you or the Company may terminate your employment at any time and for
any reason or no reason; provided, however, that you are required to provide the
Company with at least 90 days written notice of your resignation without Good
Reason. Notwithstanding the foregoing, the Company may, in its sole and absolute
discretion, by written notice to you, accelerate such date of termination.  All
base salary, benefits and other compensation will end upon the termination of
your employment except as required by applicable law or as otherwise provided
herein.



3

--------------------------------------------------------------------------------

 
[Company Letterhead]
 

Participation in Senior Executive Severance Policy


In the event of a termination of your employment by the Company without Cause
(excluding as a result of your death or Disability) or by your resignation for
Good Reason, you shall be entitled to participate in the Company’s Senior
Executive Severance Policy and shall receive the following in accordance with
such policy: (i) payment of all accrued but unpaid Base Salary, reimbursement
for all unreimbursed business expenses through the date of termination and any
vested benefits payable in accordance with the terms of the Company’s benefit
plans and (ii) subject to your execution of a Separation and General Release
Agreement substantially in the form attached to this Agreement as Exhibit A, and
the expiration of any applicable revocation period (without revocation) within
sixty (60) days following your termination date, you shall be entitled to
receive the following severance payments and benefits: (A) an amount equal to
one (1) times your Base Salary as of the date of termination, payable in
substantially equal installments in accordance with the Company’s normal payroll
policies for twelve (12) months following the date of such termination, provided
that, subject to Section 15, the first payment shall be paid on the first
regularly scheduled payroll date following the sixtieth (60th) following your
termination date and shall include all amounts due prior thereto, (B) an amount
equal to the annual bonus you would have otherwise received for the fiscal year
in which your termination date occurs had you remained employed through the
payment date of annual bonuses for such year (but not in excess of your target
annual bonus), multiplied by a fraction, the numerator of which is the number of
days you were employed by the Company during the fiscal year in which the date
of your termination occurs and the denominator of which is 365, payable at the
same time as bonuses are paid to other senior executives of the Company under
the then-applicable STIP for the fiscal year in which the date of termination
occurs, (C) subject to your timely election under the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended (“COBRA”), the Company will pay
the employer portion of your COBRA premiums for health, dental and vision
insurance coverage under the Company’s group health, dental and vision insurance
plans for a period of up to twelve (12) months, provided that such payment will
cease if you become eligible to be covered under the health, dental and/or
vision insurance policy of a new employer, or you cease to participate, for
whatever reason, in the Company’s group insurance plan and (D) continuation of
Group Executive Medical Expense Reimbursement Policy for twelve (12) months
following such termination.


Definitions


For purposes of this letter agreement, “Cause” shall mean (i) your indictment
for, conviction of, or a plea of guilty or no contest to, any indictable
criminal offence or any other criminal offence involving fraud, misappropriation
or moral turpitude, (ii) your continued failure (after specific written notice
of any such failure) to perform your material duties hereunder or to following
the lawful direction of the Board (for any reason other than illness or physical
or mental incapacity) or your material breach of fiduciary duty, (iii) your
theft, fraud, or material dishonesty with regard to the Company or any of its
affiliates or in connection with your duties, (iv) your material violation of
the Company’s code of conduct or similar written policies, including, without
limitation, the Company’s sexual harassment policy and which is not cured (if
curable) within thirty (30) days after written notice thereby by the Board to
you, (v) your willful misconduct unrelated to the Company or any of its
affiliates having, or likely to have, a material negative impact on the Company
or any of its affiliates (economically or its reputation), (vi) an act of gross
negligence or willful misconduct by you that relates to the affairs of the
Company or any of its affiliates, or (vii) material breach by you of any
provisions of this agreement which is not cured (if curable) within thirty (30)
days after written notice thereby by the Board to you.


4

--------------------------------------------------------------------------------

 
[Company Letterhead]
 

For purposes of this letter agreement, “Good Reason” shall mean the occurrence
of any of the following, without your express written consent: (a) any material
diminution of your authority, duties or responsibilities; and (b) a material
reduction by the Company of your Base Salary or target annual bonus percentage
(other than (1) an across the board reduction of not more than 10% that applies
to all other executives of the Company or (2) any temporary reduction of no more
than 25% in response to the COVID-19 pandemic or other extraordinary event of
similar market consequence that does not last longer than 12 months); provided,
that no event described in clause (a) or (b) shall constitute Good Reason unless
(i) you have given the Company written notice of the termination, setting forth
the conduct of the Company that is alleged to constitute Good Reason, within
sixty (60) days following the occurrence of such event, and (ii) you have
provided the Company at least sixty (60) days following the date on which such
notice is provided to cure such conduct and the Company has failed to do so. 
Failing such cure, a termination of employment by you for Good Reason shall be
effective on the day following the expiration of such cure period.




12.
Acknowledgement. You hereby represent and warrant to the Company that (i) the
execution, delivery and performance of this letter agreement by you does not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which you are a party or by
which you are bound, (ii) you are not a party to or bound by any employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity and (iii) upon the execution and delivery of this letter
agreement by you and the Company, this letter agreement shall be the valid and
binding obligation of you on and after the date hereof, enforceable in
accordance with its terms.





13.
Indemnification. The Company shall indemnify you to the maximum extent permitted
by applicable law and the Company’s Bylaws in respect of your services as an
officer of the Company and its affiliates.





14.
Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.





15.
Section 409A.  The payments and benefits under this letter agreement are
intended to comply with or be exempt from Section 409A of Code, and the
regulations and guidance promulgated thereunder (collectively “Section 409A”),
whether pursuant to the short-term deferral exception or otherwise, and,
accordingly, to the maximum extent permitted, this letter agreement shall be
interpreted to be exempt from Section 409A.  For purposes of Section 409A, your
right to receive any installment payments pursuant to this letter agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this letter agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company. 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this letter agreement providing for the payment of any amounts
or benefits considered “nonqualified deferred compensation” under Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A.  If you are deemed
on the date of termination to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered nonqualified deferred compensation
under Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
“separation from service,” and (ii) the date of your death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this provision (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the expiration of the
Delay Period to you in a lump sum, and any remaining payments and benefits due
under this Letter Agreement shall be paid or provided in accordance with the
normal payment dates specified for them herein.



5

--------------------------------------------------------------------------------

 
[Company Letterhead]
 

This offer of employment is contingent upon you complying with the Company’s
hiring requirements including, but not limited to, consenting to and passing a
criminal background check and providing sufficient documentation necessary to
establish your identity and eligibility to work in the U.S.


This letter agreement constitutes the entire agreement and understanding of the
parties with respect to your employment and the subject matter herein and
supersedes all prior agreements, arrangements and understandings, whether
written or oral, between you and the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between you and the
Company with respect to the subject matter herein other than those expressly set
forth herein. You acknowledge and agree that you are not relying on any
representations or promises by any representative of the Company concerning the
meaning of any aspect of this letter agreement.  This letter agreement may not
be altered or modified other than in a writing signed by you and an authorized
representative of the Company. This letter agreement shall be binding upon, and
inure to the benefit of, the parties hereto, any successors to or permitted
assigns of the Company, and your heirs and the personal representatives of your
estate.


This letter agreement shall be governed by and construed in accordance with the
laws of the State of Minnesota, without regard to the conflicts of law
principles thereof.  This letter agreement may be signed in counterparts, each
of which, along with any facsimile or scanned email versions, will be deemed an
original.


Please indicate your acceptance of the terms of this letter agreement by signing
below and returning a fully executed copy to me.




 
Sincerely,
 
 
 
/s/ Amanda P. Rusin   Amanda P. Rusin
 
Title: SVP, General Counsel and Corporate Secretary
 
Date: September 4, 2020

 
 




Agreed and accepted:
 
 
 
 
 
/s/ Felipe A. Athayde
 
Felipe A. Athayde
 
 
 
Date: September 4, 2020
 



6

--------------------------------------------------------------------------------


Exhibit A


NOTE: This Exhibit A may be revised to address legal developments, the adoption
of policies by the Regis Corporation Board of Directors or non-substantive
administrative changes that occur after this form of Separation and General
Release Agreement was prepared.


GENERAL RELEASE


TO:
Felipe A. Athayde



FROM:
Regis Corporation



DATE:
___________, 20__



Please read this document carefully.  You are giving up certain legal claims
that you might have against Regis Corporation by signing this Agreement.  You
are advised to consult an attorney before signing this Agreement.


This Separation and General Release Agreement (“Agreement”) is between Felipe A.
Athayde (“you” or “your” or “Employee”) and Regis Corporation (“Regis” or
“Company” or “Corporation”) collectively, the “parties”.  This Agreement sets
out the terms of your separation from Regis.  The term “Regis” includes Regis
Corporation, Regis Corp., Regis, Inc., and any and all subsidiaries, affiliates,
predecessors, successors and/or assigns.  Under this Agreement, Regis will
provide you with certain benefits as set forth in the Letter Agreement made by
and between Regis Corporation, a Minnesota corporation and Felipe A. Athayde as
of September 4, 2020 (the “Letter Agreement”).  Such benefits will be provided
in exchange for your Agreement to the terms set forth below including, but not
limited to, waiving and releasing certain past or present legal claims you may
have against Regis.  Except as provided and/or modified herein, this Agreement
incorporates all terms of the Letter Agreement, including any terms which may
not be specifically referenced in this Agreement dated [Date].


TERMS OF AGREEMENT



1.
Termination.  Regis has terminated your employment effective on [Date]
(“Departure Date”).




2.
Payments Upon Termination.





a.
Whether or not you sign this Agreement, Regis will pay you:





1)
All wages you have earned through and including the Departure Date; and





2)
Reimbursement for all necessary business expenses you have incurred through
___________________ if any, for which you seek reimbursement.  Any such request
for reimbursement must be submitted by ____________ to comply with Regis’
policies regarding reimbursement requests and be directed to General Counsel -
Regis Corp., 3701 Wayzata Boulevard, Suite 500, Minneapolis, MN 55416. 
Thereafter, you agree that you will be ineligible for further expense
reimbursement from Regis, unless otherwise required by law.  Upon submission of
timely request for reimbursement, Regis will reimburse you for all necessary
business expenses you incurred pursuant to the Company’s regular business
practices.




--------------------------------------------------------------------------------




3)
Any medical expenses incurred under the ExecMed Program that are incurred on or
before ____________________, which reimbursements will be made in the normal
course upon timely presentation of claims;





4)
All compensation accrued as of the date of your termination under each plan or
program of the corporation in which you may be participating at the time of
termination in accordance with the terms of such plan or program, including but
not limited to the Executive Retirement Savings Plan and the Long-Term Incentive
Plans and equity awards thereunder.  This Agreement has no effect on such plans
and the amount to which Employee is entitled under the foregoing is subject to
each plan’s terms and conditions and Employee is not releasing any rights he has
to compensation under these plans.  For sake of clarity “all compensation
accrued as of the date of your termination under each plan or program of the
corporation” will specifically include Employee’s contributions and all matching
contributions made by Regis to the Executive Retirement Savings Plan.  No
deductions or withholdings will be made for contributions to employment plans
such as 401(k) or any employee stock purchase plan.  Regis will issue an IRS
Form W-2 for the full amount of this payment.





5)
Equity Compensation in accordance with the plan documents.





b.
Severance Payment.  Subject to Employee signing and not revoking this Agreement,
and the Employee remaining in strict compliance with the terms of this Agreement
and any other written agreements between Regis and Employee, you will receive
the severance payments and benefits continuation described in Section 11 of the
Letter Agreement.




3.
Non-disparagement Restrictions.  To the fullest extent permitted by law, you
also agree not to make or endorse any disparaging or negative remarks or
statements (whether oral, written, or otherwise) concerning Regis or its
predecessors, successors, and/or assigns, as well as past and present officers,
directors, agents, and/or employees.  To the fullest extent permitted by law,
the Company shall instruct its current officers and directors not to make or
endorse any disparaging or negative remarks or statements (whether oral,
written, or otherwise) about you.  Nothing in this paragraph shall prevent Regis
or you from providing truthful testimony and/or information in response to a
lawful subpoena, court order or governmental inquiry. Furthermore, nothing in
this paragraph shall be applied to limit or interfere with your right to engage
in the “Protected Activities” as defined in Section 13 below.




4.
Non-Disclosure of Confidential or Proprietary Information; Compliance With
Non-Competition and Non-Solicitation Restrictions.  Employee hereby acknowledges
each of Employee’s obligations under that certain Non-Compete, Non-Disclosure,
Non-Solicitation and Non-Hire Agreement dated [DATE] (“RCA”), reaffirms such
obligations, and agrees that Employee shall continue to be bound each of these
obligations after the Departure Date without any modification.



2

--------------------------------------------------------------------------------



5.
Return of Corporate Property.  By signing below, you represent and warrant that
all Regis property has been returned to Regis, and that you have not retained
any copies, electronic or otherwise, of any Regis property.  Notwithstanding
this paragraph of this Agreement, you may keep documents pertaining to your
compensation and/or benefits.




6.
Litigation and Other Legal Matters.  Employee agrees to be reasonably available
upon reasonable notice from Regis, with or without subpoena, to be interviewed,
review documents or things, give depositions, testify, or engage in other
reasonable activities, including in connection with any pending and future
litigation, investigations, arbitrations, and/or other fact-finding or
adjudicative proceedings, public or private, internal or external to Regis or
any of the other Released Parties, with respect to matters of which Employee has
knowledge or should have knowledge.  Regis will cooperate with Employee’s
reasonable scheduling needs; will reimburse Employee for Employee’s reasonable
expenses incurred in connection with Employee’s obligations under this
paragraph; and will negotiate in good faith and agree upon an appropriate per
diem or hourly rate for any cooperation and/or assistance provided by Employee
after the Departure Date.




7.
References.  You agree that you will refer all reference checks regarding your
employment with Regis to [Name] at [Number].  For all reference checks that are
referred to such person, references will be limited to confirmation of your
dates of employment and last position held.




8.
General Release.





a.
In exchange for the benefits promised you in this Agreement, you agree to
irrevocably and unconditionally release and discharge Regis, its predecessors,
successors, and assigns, as well as past and present officers, directors,
employees, and agents (collectively, the “Released Parties”), from any and all
claims, liabilities, or promises, whether known or unknown, arising out of or
relating to your employment with Regis through the date you sign this
Agreement.  You waive these claims on behalf of yourself and your heirs,
assigns, and anyone making a claim through you.  The claims waived and
discharged include, but are not limited to, claims under or relating to:





•
Title VII of the Civil Rights Act of 1964;


•
Sections 1981 through 1988 of Title 42 of the United Sates Code;


•
The Civil Rights Act of 1991;


•
The Employee Retirement Income Security Act of 1974 (except for any vested
benefits under any tax qualified benefit plan);


•
The Age Discrimination in Employment Act of 1967 (the “ADEA”);


•
The Rehabilitation Act of 1973;


•
The Immigration Reform and Control Act;


•
The Americans with Disabilities Act of 1990;


•
The Americans with Disabilities Amendments Act of 2008;


•
The Fair Credit Reporting Act;


•
The Sarbanes-Oxley Act of 2002, to the extent permitted by law;



3

--------------------------------------------------------------------------------




•
The Occupational Safety and Health Act;


•
The Family and Medical Leave Act of 1993;


•
The Equal Pay Act;


•
The Genetic Information Nondiscrimination Act;


•
The Worker Adjustment and Retraining Notification Act;


•
The Minnesota Human Rights Act, Minn. Stat. § 363A.01, et seq.;


•
The Minnesota Human Rights Act;


•
The Minnesota Whistleblower Protection Act;


•
The Minnesota Statutory Provisions regarding Retaliation for Filing a Workers’
Compensation Claim;


•
The Minnesota Parental Leave Act;


•
The Minnesota Age Discrimination Act;


•
The Minnesota Equal Pay For Equal Work Law;


•
The Minnesota Fair Labor Standards Act;


•
The Minnesota Discrimination for Lawful Activities Law;


•
The Minnesota Wage-Hour and Wage-Payment Laws;


•
The Minnesota Occupational Safety and Health Act;


•
The Minnesota Personnel Record Review Statute;


•
Laws enacted under the Minnesota Women’s Economic Security Act;


•
The non-discrimination and anti-retaliation provisions of the Minnesota State
Workers’ Compensation and/or Disability Benefits Laws;


•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, rule, regulation, code, guideline or ordinance, including
but not limited to those relating to bias, whistleblower, discrimination,
retaliation, compensation, employment or labor;


•
Any public policy, contract (oral or written, express or implied), tort, or
common law; or


•
Any statute, common law, agreement or other basis for recovering any costs,
fees, or other expenses, including attorneys’ fees and/or costs.



This release does not include claims that cannot, by law, be waived, such as
unemployment compensation, claims based upon noted benefits and/or claims for
indemnification. This release does not modify or affect (a) your right to
enforce the terms of this Agreement; (b) your right to receive an award from a
“Government Agency” (as defined in Section 12 below) under its whistleblower
program for reporting in good faith a possible violation of law to such
Government Agency; (c) any vested rights and benefits that you may have under
any applicable Company benefit or compensation plan; (d) any recovery to which
you may be entitled pursuant to workers’ compensation and unemployment insurance
laws; (e) any rights under directors’ and officers’ liability insurance coverage
or any right of indemnification under the Company’s organizational documents or
otherwise; (f) your right to challenge the validity of this Agreement under the
ADEA; (g) your right to payments or benefits described in Section 11 of the
Letter Agreement, subject to and in accordance with the terms thereof; (h) your
rights with respect to any equity awards granted to you by the Company; (i) any
rights that arise after the date you executes this Agreement; or (j) any right
where a waiver is expressly prohibited by law.


4

--------------------------------------------------------------------------------


You understand and agree that, with the exception of your right to receive an
award from a Government Agency under its whistleblower program for reporting in
good faith a possible violation of law to such Government Agency, you are not
entitled to receive any money or other relief in connection with the claims you
are releasing in this Agreement, regardless of who initiated or filed the charge
or other proceeding



9.
Binding Nature of Agreement.  This Agreement is binding on the parties and their
heirs, administrators, representatives, executors, successors, and assigns.




10.
Compliance with the Age Discrimination in Employment Act (“ADEA”) and Notice of
Right to Consider and Rescind Agreement. You understand that this Agreement has
to meet certain requirements to validly release any claims you might have under
the Minnesota Human Rights Act (MHRA) and the ADEA (including under the Older
Workers’ Benefit Protection Act), and you represent that all such requirements
have been satisfied, including that:





a.
The Agreement is written in a manner that is understandable to you;





b.
You are specifically waiving ADEA rights;





c.
You are not waiving ADEA rights arising after the date of your signing this
Agreement;





d.
You are receiving valuable consideration in exchange for execution of this
Agreement that you would not otherwise be entitled to receive;





e.
Regis is hereby, in writing, encouraging you to consult with an attorney before
signing this Agreement; and





f.
You received 21 days to consider this Agreement and at least 15 days to rescind.




11.
Notice of Right to Consider and Rescind Agreement.  You have twenty-one (21)
days to consider this Agreement and decide whether to sign it, however, you
cannot sign this Agreement before                                 .  Regis
hereby advises Employee to consult with an attorney of his/her choice before
signing this Agreement releasing any rights or claims that he believes she/he
may have under the Age Discrimination in Employment Act, the Minnesota Human
Rights Act (MHRA) or the Age Discrimination in Employment Act (“ADEA”).  Once
this Separation Agreement is executed, Employee may rescind this Separation
Agreement within fifteen (15) calendar days to reinstate any claims under the
ADEA.  To be effective, any rescission within the relevant time period must be
in writing and delivered to Regis, in care of General Counsel, 3701 Wayzata
Boulevard, Suite 500, Minneapolis, MN 55416, by hand or by mail within the
fifteen (15) day period.  If delivered by mail, the rescission must be: (1)
postmarked within the fifteen (15) day period; (2) properly addressed to Regis;
and (3) sent by certified mail, return receipt requested.




12.
No Assignment.  Employee warrants that she/he has not assigned, transferred nor
purported to assign or transfer any claim against Regis or the Released Parties,
and that he will not assign or transfer nor purport to assign or transfer
hereafter any claim against Regis or the Released Parties.



5

--------------------------------------------------------------------------------



13.
Protected Activities.  You and the Company each acknowledge and agree that
nothing in this Agreement shall be applied to limit or interfere with your
right, without notice to or authorization of the Company, to communicate and
cooperate in good faith with a Government Agency for the purpose of (i)
reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Agency, including by providing documents
or other information, or (iii) filing a charge or complaint with a Government
Agency. For purposes of this Agreement, “Government Agency” means the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the U.S. Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or any other federal, state or local governmental
agency or commission.  You understands that you will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (a) in confidence to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, (b) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; or
(c) in court proceedings if you file a lawsuit for retaliation by an employer
for reporting a suspected violation of law, or to your attorney in such lawsuit,
provided that you must file any document containing the trade secret under seal,
and you may not disclose the trade secret, except pursuant to court order. 
However, you are not authorized to make any disclosures as to which the Company
may assert protection from disclosure under the attorney-client privilege or the
attorney work product doctrine, without prior written consent of the Company’s
General Counsel or another authorized officer designated by the Company.  The
disclosures and actions protected in this Section 12 are referred to herein as
“Protected Activities.”




14.
Severability.  The provisions of this Agreement are severable.  If any provision
(excluding the General Release above) is held to be invalid or unenforceable, it
will not affect the validity or enforceability of any other provision.




15.
Entire Agreement.  This Agreement, Letter Agreement, ACA, and Arbitration
Agreement between you and the Company dated [DATE] and [Insert relevant equity
awards], Except to the extent that you have an arbitration agreement with Regis,
set out the entire agreement between you and Regis and supersede any and all
prior oral or written agreements or understandings between you and Regis
concerning your termination of employment.  You acknowledge you have not relied
on any representations, promises, or agreements of any kind made to you in
connection with your decision to accept this Agreement and General Release,
except for those set forth in this Agreement and General Release.




16.
Employee Affirmations.  You represent that you:





a.
have not filed, caused to be filed, or presently are a party to any claim
against Regis or any other Released Parties;





b.
with the exception of the compensation and benefits described in Paragraph “2.b”
above, affirm that you have been paid all compensation, wages, bonuses,
commissions, and/or benefits to which you may be entitled from Regis, and, if
applicable, you have reported all of the hours you worked as of the date you
sign this Agreement and General Release.  You further affirm that Regis has
granted you any leave to which you were entitled from Regis under the Family and
Medical Leave Act or related state or local leave or disability accommodation
laws;



6

--------------------------------------------------------------------------------




c.
affirm that you have no known workplace injuries or occupational diseases;





d.
affirm that you have not divulged any financial, proprietary or confidential
information of Regis and will continue to maintain the confidentiality of such
information consistent with Regis’s policies, your agreement(s) with Regis
and/or any applicable common law, with the exception of any voluntary
communication with the Securities and Exchange Commission;





e.
affirm that you have not been retaliated against for reporting any allegations
of wrongdoing by Regis, any of Regis’s officers or any other Released Parties,
including any allegations of corporate fraud.  Both Parties acknowledge that
this Agreement and General Release does not limit either party’s right, where
applicable, to file or to participate in an investigation proceeding of any
federal, state or local governmental agency, including providing documents or
other information.  This Agreement does not limit your right to receive an award
for information provided to any government agency;





f.
affirm that all of Regis’s decisions regarding your pay and benefits through
your termination date were not discriminatory based on age, disability, race,
color, sex, religion, national origin or any other classification protected by
law.






17.
Competence to Waive Claims.  You affirm that at the time you considered or
signed this Agreement, you were not affected or impaired by illness, use of
alcohol, drugs or other substances, or otherwise impaired.  You further affirm
that you are competent to execute this Agreement, and knowingly and voluntarily
waive any and all claims you may have against Regis and as described in this
Agreement.  You certify that you are not a party to any bankruptcy, lien,
creditor-debtor or any other action or proceeding which would impair your right
or ability to waive all claims you may have against Regis or any other Released
Parties.




18.
Effective Date of Agreement.  This Agreement will become effective on the
sixteenth day after you sign it, provided that you have not rescinded the
Agreement.




19.
Valid Agreement.  As stated above, you agree that this Agreement and its
releases fully comply with the ADEA. You also agree that this Agreement and its
releases fully comply with the Minnesota Human Rights Act and all other laws,
statutes, ordinances, regulations, and/or principles of common law governing
releases.




20.
No Admission of Liability.  Regis denies any and all liability to you.  You
understand and agree that this Agreement is not an admission of wrongdoing or
liability, including, but not limited to, any violation of any federal, state,
and/or local law, statute, ordinance, contract, and/or principle of common law
by Regis and/or any individuals and/or entities associated with Regis.




21.
Attorneys’ Fees.  You agree that you are responsible for your own attorneys’
fees and costs, if any, incurred in any respect, including but not limited to in
connection: with your employment with Regis; with the termination of your
employment with Regis; and with negotiating and executing this Agreement.




22.
Governing Law.  This Agreement will be construed and enforced in accordance with
the laws of the State of Minnesota and the laws of the United States, where
applicable.



7

--------------------------------------------------------------------------------



23.
Enforcement of Agreement.  Any dispute concerning the interpretation and
application of this Agreement will be settled by expedited arbitration in
Minneapolis, MN.  The arbitrator selected by the Parties will be a lawyer or
former judge and will have at least ten years’ legal experience with employment
law.  The decision of the arbitrator will be final.  Any judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The prevailing party will be entitled to recover costs and expenses,
including reasonable attorneys’ fees incurred.




24.
Expiration of Offer and Effective Date of Agreement.  You understand that the
offer contained in this Agreement will be considered withdrawn if you have not
signed and returned to Regis the signed original of this Agreement on or before
the conclusion of the 21-day consideration period.  This Agreement becomes
effective after you and Regis have signed the Agreement and the revocation
period described above has expired, provided you have not revoked your
acceptance of this Agreement during the revocation period.



YOU ARE HEREBY ADVISED THAT YOU HAVE TWENTY-ONE (21) CALENDAR DAYS TO REVIEW
THIS AGREEMENT, BUT YOU CANNOT SIGN THIS AGREEMENT BEFORE
______________________.  YOU ARE ALSO HEREBY ADVISED IN WRITING TO CONSULT WITH
AN ATTORNEY OF YOUR CHOOSING PRIOR TO SIGNING THIS AGREEMENT.


YOU AGREE THAT ANY MODIFICATIONS MADE TO THIS AGREEMENT, MATERIAL OR OTHERWISE,
DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY
CONSIDERATION PERIOD.


YOU FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST
REGIS AND ANY OTHER RELEASED PARTIES AS OF THE DATE YOU SIGN THIS AGREEMENT.


HAVING ELECTED TO EXECUTE THIS AGREEMENT, AND TO FULFILL THE PROMISES AND TO
RECEIVE THE SUMS AND BENEFITS SET FORTH IN PARAGRAPH “2.b” ABOVE, YOU FREELY AND
KNOWINGLY, AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST REGIS AND
ANY OTHER RELEASED PARTIES AS OF THE DATE YOU SIGN THIS AGREEMENT.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.





 
Employee
                 
Dated:




8

--------------------------------------------------------------------------------



     
REGIS CORPORATION:
     
By:
         
Its:
         
Date:
 



9

--------------------------------------------------------------------------------


Exhibit B


NON-COMPETE, NON-DISCLOSURE, NON-SOLICITATION AND NON-HIRE AGREEMENT


This is an Agreement between Felipe A. Athayde (“You”) and Regis Corporation
(“Regis” or “Company”).  The Agreement is effective on September 4, 2020
(“Effective Date”).


In consideration of the employment opportunity provided by Regis on or about
September 4, 2020, you, intending to be legally bound, agree to the following:



1.
Term of Agreement. This Agreement is effective on the Effective Date, and will
remain in effect throughout your employment with Regis and for a period of
twelve (12) months thereafter. The obligation not to disclose set forth in
Section 3 will continue indefinitely.




2.
Limitations of this Agreement. This Agreement is not a contract of employment.
Neither you nor Regis are obligated to any specific term of employment. This
Agreement is limited to the subject matter of covenants not to compete, hire, or
solicit as described in this Agreement.




3.
Non-Disclosure of Trade Secrets and Confidential Information. You acknowledge
that, in the performance of your duties, you have and will receive confidential
and valuable business information, including but not limited to business and
marketing plans, finances, trade practices, accounting methods, methods of
operation, business practices and methods, profit margins, costs, customer and
commercial relationships, customer lists and information, company manuals,
personnel records or any other data Regis considers to be confidential
information. You agree that, at any time during or after the term of your
employment with Regis, you will not divulge, disclose, reveal or communicate to
any business entity or other person (with the exception of the Securities and
Exchange Commission or the Company) such information or trade secrets or other
valuable information you may obtain during your employment concerning any
matters affecting or relating to Regis’ business as long as such information is
not publicly available. You also agree that upon termination of employment with
Regis or sooner (if it is required by Regis in writing), you will return to
Regis all original and copies of any document or materials of any kind
(including those in electronic formats) acquired or coming to your knowledge and
custody in connection with your employment with Regis, whether prepared by you,
Regis, or others.




4.
Covenant Not to Compete. You agree that at no time during the term of your
employment with Regis will you engage in any business activity which is
competitive with Regis nor work for any company which competes with Regis in the
beauty salon industry. Nothing in this agreement prohibits you from working for
a current Regis franchisee or becoming a Regis franchisee as Regis does not
consider its franchisees to be competitors.




--------------------------------------------------------------------------------


For a period of twelve (12) months immediately following the termination of your
employment (regardless of the reason for termination) you agree that within the
United States, you will not, directly or indirectly, for you or on behalf of any
other, as an individual on your account, or as an employee, agent or
representative of any person, partnership, firm, corporation, or other entity or
as a member of any partnership, or as an officer, employee or shareholder of any
corporation, or otherwise:




a
solicit, divert, do business with, or take away any of the customers or
franchisees of Regis;





b
enter into endeavors that are competitive with the business or operations of
Regis in the  beauty industry;





c
own an interest in, manage, operate, join, control, lend money or render
financial or other assistance to or participate in or be connected with, as an
officer , employee, director, partner, member, stockholder (except for passive
investments of not more than a one percent (1%) interest in the securities of a
publicly held corporation regularly traded on a national securities exchange or
in an over-the-counter securities market) consultant, independent contractor, or
otherwise, any individual, partnership, firm, corporation or other business
organization  or entity that engages in a business which competes with the
business or operations of Regis in the beauty industry.




5.
Non-solicitation and non-hire. During the term of your employment, and for a
period of twelve (12) months immediately thereafter, you agree you will not, in
any way, directly or indirectly, induce or attempt to induce any employee that
reports to you, either directly or indirectly, to leave Regis’ employ, you will
not otherwise interfere with or disrupt Regis’ relationship with employees and
you will not solicit, assist in the solicitation of, entice, take away, divert
or employ any person employed by Regis. You also agree that for a period of
twelve (12) months after your employment, you will not hire anyone that, within
the twelve (12) months prior to the termination of your employment, directly or
indirectly, reported to you while you worked at Regis.




6.
Injunctive Relief. You hereby acknowledge: (1) that Regis will suffer
irreparable harm if you breach your obligations under this Agreement; and (2)
that monetary damages will be inadequate to compensate Regis for such a breach.
Therefore, if you breach any of such provisions, then Regis shall be entitled to
injunctive relief, in addition to any other remedies at law or equity, to
enforce such provisions.



You further agree to waive any requirement for the securing or posting of any
bond or other security in connection with the obtaining of any such injunctive
or equitable relief. In the event of a breach of any of the provisions contained
in this section, you and Regis intend that Regis will have the full benefits of
the post-termination restrictions contained in Paragraphs 4 and 5 of this
section and agree that in any action for specific performance of other equitable
relief, Regis shall be entitled to an extension of time of the post-termination
restrictions contained in Paragraphs 4 and 5 if necessary to achieve that
result.


2

--------------------------------------------------------------------------------



7.
Acknowledgement. You and the Company each acknowledge and agree that nothing in
this Agreement shall be applied to limit or interfere with your right, without
notice to or authorization of the Company, to communicate and cooperate in good
faith with a Government Agency for the purpose of (i) reporting a possible
violation of any U.S. federal, state, or local law or regulation, (ii)
participating in any investigation or proceeding that may be conducted or
managed by any Government Agency, including by providing documents or other
information, or (iii) filing a charge or complaint with a Government Agency. For
purposes of this Agreement, “Government Agency” means the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the U.S. Securities and Exchange Commission,
the Financial Industry Regulatory Authority, or any other self-regulatory
organization or any other federal, state or local governmental agency or
commission.  You understands that you will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (a) in confidence to a federal, state, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, (b) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; or
(c) in court proceedings if you file a lawsuit for retaliation by an employer
for reporting a suspected violation of law, or to your attorney in such lawsuit,
provided that you must file any document containing the trade secret under seal,
and you may not disclose the trade secret, except pursuant to court order. 
However, you are not authorized to make any disclosures as to which the Company
may assert protection from disclosure under the attorney-client privilege or the
attorney work product doctrine, without prior written consent of the Company’s
General Counsel or another authorized officer designated by the Company.




8.
Attorneys’ Fees. The Company will be entitled to receive from you reimbursement
for reasonable attorneys’ fees and expenses it incurs in successfully enforcing
this Agreement to final judgment (including appeals) and you shall be entitled
to receive from the Company reasonable attorneys’ fees and expenses you incur in
the event the Company is found to not be entitled to enforcement of this
Agreement.




9.
Successors and Assigns. This Agreement shall inure to the benefit of and shall
be binding upon the successors and assigns of the Company, including any party
with which the Company may merge or consolidate or to which it may transfer
substantially all of its assets. As used in the Agreement, the term “successor”
shall include any person, firm, corporation or other business entity which at
any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the capital stock or assets of the Company.




10.
Severable Provisions. The provisions of this Agreement are severable, and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provisions to the extent enforceable shall nevertheless be binding
and enforceable.




11.
Modifications. The parties hereby authorize any court of other tribunal of
competent jurisdiction to modify any provision(s) held to be invalid or
unenforceable to the extent necessary to permit such provision(s) to be legally
enforced to the maximum extent permissible and to then enforce the provision(s)
as modified.



3

--------------------------------------------------------------------------------



12.
Prior Understandings. This Agreement contains the entire agreement between the
parties with respect to the subject matter of this Agreement. The Agreement
supersedes all prior understanding,  agreements, or representations.




13.
Waiver. Any waiver of a default under this Agreement must be made in writing and
shall not be a waiver of any other default concerning the same or any other
provision of this Agreement. No delay or omission in the exercise of any right
or remedy shall impair such right or remedy or be constructed as a waiver. A
consent to or approval of any act shall not be deemed to waive or render
unnecessary consent to or approval of any other or subsequent act.




14.
Jurisdiction and Venue. This Agreement is to be construed pursuant to the laws
of the State of Minnesota.  You agree to submit to the jurisdiction and venue of
any court of competent jurisdiction in Hennepin County, Minnesota without regard
to conflict of laws provisions, for any claim arising out of this Agreement.




Dated:
                                          ,

2020
 
REGIS CORPORATION
                           
By
                   
Title:
 





By your signature below you acknowledge that you have read and understand the
foregoing Agreement, that you agree to comply with all of the terms of the
Agreement, and that you have received a copy of the Agreement.



Dated:
                                          ,

2020
           
Felipe A. Athayde



4

--------------------------------------------------------------------------------


Exhibit C


ARBITRATION AGREEMENT


In consideration of my employment by Regis Corporation (including its
successors, subsidiaries or assigns) (the “Company”), as well as the Company’s
reciprocal agreement to arbitrate, I agree that all claims and disputes arising
out of or relating to my application for employment, employment or termination
of employment with the Company, including the making or interpretation of this
Agreement, and further including any such claim or dispute that may have arisen
before the date of this Agreement, shall be decided by final and binding
arbitration in accordance with the Employment Arbitration Rules of the American
Arbitration Association


(AAA). I UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE IS IN LIEU OF THE COMPANY’S
OR MY RIGHT TO A COURT OR JURY TRIAL AND IS BINDING UPON MY HEIRS, EXECUTORS AND
ADMINISTRATORS.


This Agreement is intended to be broadly interpreted but does not modify the
at-will relationship between me and the Company. It includes, but is not limited
to, all civil claims recognized by law which arise out of or relate in any way
to my employment or other relationship with the Company (including application
for, or termination of, employment or other relationship) including, but not
limited to, claims under the Fair Labor Standards Act or any local or state law
governing hours of work and pay, claims of employment discrimination or
harassment based upon any recognized protected status under applicable federal
or state law, (including but not limited to claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act), claims under the Family and Medical Leave Act, the
Immigration Reform and Control Act and any other local, state or federal law
concerning employment, as well as all claims based on contract, tort or statute.
Furthermore, this Agreement applies to any claim recognized by law against an
individual who is or was an officer or employee of Company, for any claims
arising out of or relating to my employment. The only legal disputes and claims
excluded from this Agreement are: (a) claims for workers’ compensation,
unemployment, or other benefits under a plan or program providing its own
process for dispute resolution; (b) claims for which this Agreement would be
invalid as a matter of federal law, or state law that is not preempted by
federal law; (c) actions to enforce this Agreement, compel arbitration, or
enforce, modify, or vacate an arbitrator’s award; (d) a claim or charge filed
with a federal, state, or local administrative agency, such as the Equal
Employment Opportunity Commission, National Labor Relations Board, Department of
Labor, or similar agency; (e) an action by me or the Company seeking a
provisional remedy in any court of competent jurisdiction; (f) claims asserted
by me, or on my behalf by another party, prior to my execution or deemed
acceptance of this Agreement as provided herein; and (g) claims for breach of
confidentiality or trade secret violations. As to subpart (c) above, the Company
and I agree and those actions are covered, and governed, by Section 2 of the
Federal Arbitration Act, 9 U.S.C. § 2, and not any state law. Judgment on an
arbitrator’s award may be entered by any court of competent jurisdiction. By
agreeing to this Agreement, I do not waive the right to file an administrative
complaint with the appropriate administrative agency, but I knowingly and
voluntarily waive the right to file, or participate or obtain relief in, a
lawsuit or court action of any nature against the Company, unless excluded
above. I UNDERSTAND AND AGREE, BY ENTERING INTO THIS AGREEMENT, BOTH I, AND THE
COMPANY, CAN ONLY BRING CLAIMS AGAINST EACH OTHER IN OUR INDIVIDUAL CAPACITIES
AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS, COLLECTIVE, OR
REPRESENTATIVE PROCEEDING. Further, unless both I and the Company agree
otherwise, the arbitrator may not consolidate more than one person’s claims, and
may not otherwise preside over any form of a representative or class proceeding.
If this specific provision is found to be unenforceable, then the entirety of
this arbitration provision shall be null and void.


In accordance with the AAA’s Employment Arbitration Rules written notice of
demand for arbitration must be delivered or sent by certified mail to the other
party to this agreement and to the AAA or to another arbitrator mutually
acceptable to the company and me if not accepted by the AAA. All arbitration
fees shall be paid in accordance with the AAA’s Employment Arbitration Rules.
The applicable statutes of limitations for the claims asserted shall be utilized
by the Arbitrator to determine the timeliness of all claims asserted. The
arbitrator shall have exclusive authority to resolve any Claims and award any
form of remedy or damages available in a court. This arbitration agreement does
not preclude me from bringing issues to the attention of federal, state or local
agencies or from engaging in concerted activity under the National Labor
Relations Act.


This is a written agreement to arbitrate, which shall be governed by and
enforced in accordance with the provisions of the Federal Arbitration Act, 9
U.S.C. §1 et seq. The award rendered by the arbitrator shall be final, and
judgment may be entered upon it in accordance with the applicable law in any
court having jurisdiction thereof. The arbitrator shall issue a written and
signed statement of the basis of his or her decision. If the arbitrator renders
an award, findings of fact and conclusions of law must be included in the
decision.



--------------------------------------------------------------------------------


This is the complete agreement between me and the Company about arbitration, and
supersedes any other understandings on the subject. No other representations are
being relied on by me or the Company. This Agreement cannot be orally modified,
and shall remain in effect, even after the termination of my employment or my
reassignment to another position with the Company. I intend each of the
provisions of this Agreement to be fully enforceable. If, however, any provision
of this Agreement is adjudged to be void or otherwise unenforceable, in whole or
in part, I agree such provision shall be severed and this determination shall
not affect the validity or enforceability of the remainder of the Agreement.


I warrant and agree I have read, and I understand, this Agreement and I have had
the opportunity to consult an attorney of my choosing regarding its effect to
the extent I deem necessary. By signing this Agreement, I acknowledge, except as
described above, I am knowingly and voluntarily waiving the right to file a
lawsuit regarding my employment (including my termination of employment) or
other association with the Company, as well as the right to resolve disputes in
a proceeding before a judge or jury. I further acknowledge and agree this
Agreement, while mutually binding on me and the Company, does not constitute a
guarantee of employment, or continued employment, for any fixed period or under
any particular terms except those in this Agreement, and does not alter, in any
way, any at-will nature my employment relationship.


ACKNOWLEDGEMENT


I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THIS ARBITRATION AGREEMENT AND I
AM AGREEING TO ITS TERMS.


Employee Signature
 
Date
 



Print Name:
     





Revised September 2019



--------------------------------------------------------------------------------